Affirmed and Memorandum Opinion filed February 27, 2020.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00436-CR

                           NOAH DAVIS, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1559721

                         MEMORANDUM OPINION

      Appellant was charged with and pleaded “guilty” to possession of cocaine
weighing four grams or more but less than 400 grams with intent to deliver. Texas
Controlled Substances Act, Tex. Health & Safety Code §§ 481.102(3)(D),
481.112(a), (d). Following a presentence investigation hearing, the trial court
assessed punishment at imprisonment for eight years with no fine. Tex. Penal Code
§ 12.32. Appellant’s sole issue on appeal is that his sentence is grossly
disproportionate to the crimes and therefore violates the Eighth Amendment to the
United States Constitution and Article 1, Section 13 of the Texas Constitution.

      A complaint that a punishment is grossly disproportionate is waived on appeal
if that complaint is not raised in the trial court. See Lozano v. State, 577 S.W.3d 275,
277 (Tex. App.—Houston [14th Dist.] 2019, no pet.) (holding that disproportionate-
punishment challenges cannot be raised for the first time on appeal); Quick v. State,
557 S.W.3d 775, 788 (Tex. App.—Houston [14th Dist.] 2018, pet. ref’d) (holding
that disproportionate-punishment challenges under Texas Constitution cannot be
raised for the first time on appeal). Appellant did not lodge any complaint in the
trial court regarding his punishment. Therefore, he has not preserved error for
appellate review. See Lozano, 577 S.W.3d at 277; Quick, 557 S.W.3d at 788..

      We overrule appellant’s sole issue and affirm the judgment of the trial court.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2